798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. TAYLOR, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 86-1046.
United States Court of Appeals, Sixth Circuit.
July 31, 1986.

Before KENNEDY, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss the appeal as moot and appellant's response thereto.


2
Taylor appealed from the district court's order of December 13, 1985, and judgment of December 17, 1985, which denied Taylor's petition to quash nine summonses directed to five different parties and dismissed the action.  Taylor filed a timely notice of appeal from the order and judgment, but the parties to whom the summonses were directed have thereafter fully complied therewith.  Therefore, no controversy exists and the appeal is moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied sub nom, Schwallier v. United States, 450 U.S. 1042 (1981);  United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that the motion to dismiss is granted and this case is hereby remanded to the district court so as to allow it to vacate its judgment and dismiss the case as moot.   Great Western Sugar Co. v. Nelson, 442 U.S. 92 (1979);  United States v. Aquinas College Credit Union, supra.